TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 23, 2014



                                       NO. 03-13-00686-CV


               Greg Abbott, Attorney General of the State of Texas, Appellant

                                                  v.

                                      City of Dallas, Appellee




          APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
               DISSENTING OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on October 3, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.